Citation Nr: 1430098	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  07-31 304A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.
 
2.  Entitlement to service connection for pancreatitis, to include as secondary to diabetes mellitus.
 
3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.
 
4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to March 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.  During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Houston, Texas. 

On his VA Form 9, the Veteran indicated that he wanted a hearing before a Veterans' Law Judge.  One was scheduled for January 11, 2012, but the Veteran did not appear for his hearing.  As he has not explained his absence at the hearing or requested an additional hearing, the Board finds that his hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2013).

These claims were previously before the Board in March 2012, December 2012, and December 2013.  For the reasons discussed below, the Board finds that there has been substantial compliance with the prior remand directives with regard to the issues herein.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service at the Udorn Royal Thai Air Force Base, from August 1971 to August 1972.  The most probative evidence is against finding that the Veteran had duty or visitation in the Republic of Vietnam or that he was exposed to herbicides during his active duty in Thailand.

2.  Diabetes mellitus did not manifest during the Veteran's active service, did not manifest within one year of separation from active service, and is not etiologically related to active service. 

3.  Pancreatitis did not manifest during the Veteran's active service and is not etiologically related to active service or to a service-connected disability.

4.  Hypertension did not manifest during the Veteran's active service, did not manifest within one year of separation from active service, and is not etiologically related to active service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for pancreatitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In letters dated in June 2006 and October 2006, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified him of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's service treatment records (STRs), service personnel records (SPRs), and private and VA treatment records are of record.  The record does not indicate and the Veteran has not asserted that additional evidence relevant to the service connection claims being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
With respect to reported herbicide exposure, the RO conducted development to determine whether the Veteran served in Vietnam or had exposure to herbicides while stationed in Thailand.  In April 2009 and December 2009 letters, the RO requested that the Veteran provide sufficient details to corroborate his asserted service in Vietnam.  The Veteran did not respond to the requests.  In a September 18, 2010 VA memorandum, the Joint Services Records Research Center (JSRRC) coordinator made a formal finding that information sufficient to verify herbicide exposure did not exist.  

Although no VA examination has been obtained in conjunction with the claims of entitlement to service connection decided herein, the Board finds that an examination is not required.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Generally, a VA medical examination is required for a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The standards of McLendon are not met in this case.  The Board acknowledges that the Veteran has been diagnosed with diabetes mellitus, pancreatitis, and hypertension.  However, the evidence of record is against a finding that the Veteran was exposed to herbicides during active service, and the competent evidence does not otherwise relate the Veteran's diagnoses to active service.  The Veteran's STRs do not demonstrate complaints of, treatment for, or diagnoses of diabetes mellitus, pancreatitis, hypertension, or symptoms thereof during active service.  Moreover, the Veteran does not claim that he had any of the above conditions during service or in the years immediately after service.  As a result, the Board finds the evidence of record does not demonstrate that the Veteran's diabetes mellitus, pancreatitis, or hypertension may be associated with an in-service event, injury, or disease.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The act of filing a claim and simply stating the condition is related to service is not enough to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Consequently, a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
As there is no indication of the existence of additional evidence necessary to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims are required to comply with the duty to assist.

Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where a physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2013).  

Additionally, where a Veteran has served 90 days or more, specifically enumerated disorders, including diabetes mellitus, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under section 3.310(a), service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  With respect to aggravation, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service connected.  38 C.F.R. § 3.310(b) (2013).

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (i.e., January 9, 1962 to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam era (i.e. January 9, 1962 to May 7, 1975).  38 C.F.R. § 3.307 (2013).  For these veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The list of diseases associated with herbicide exposure is as follows: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013). 

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea, in or near the DMZ, between April 1, 1968 and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department records or other sources for the presumption of service connection for a herbicide-related disease to be applicable.  Otherwise, exposure to herbicides is not presumed.  However, if actual exposure to herbicides has been established, the presumption of service connection found in 38 C.F.R. § 3.309(e) (2013) for herbicide-related diseases is applicable.
In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Diabetes Mellitus

In his application for compensation, the Veteran indicated that he was assigned to the 18th Tactical Flight Wing in Udorn, Thailand, and was temporarily stationed in Da Nang, Vietnam from March 1972 to April 1972.  A July 2006 report of contact noted that the Veteran stated that his entire unit, the 81st Tactical Flight Wing, had also been temporarily stationed in Da Nang, Vietnam from March 1972 to April 1972.  Additionally, a VA treatment record noted that the Veteran reported that he served in Vietnam from January 1966 to December 1966.  

While the Board acknowledges the Veteran's assertion that he served in Vietnam, the Board concludes that the evidence is against such a finding.  The Board notes that the Veteran's DD Form 214 states "Indochina Yes, Vietnam-No; Korea - No."  Additionally, the Veteran's SPRs do not indicate that he was stationed in Vietnam.  With regard to his assertion that he was temporarily stationed in Vietnam from March 1972 to April 1972 with either the 18th or 81st Tactical Flight Wing, the Veteran's SPRs, specifically his performance reports, indicate that he was not assigned to either of those units during that period.  To the contrary, an August 1, 1972 performance report indicates that from November 28, 1971 to August 1, 1972, the Veteran was assigned to the 432 Supply Squadron stationed at Udorn RTAFB, Thailand.  With regard to the Veteran's statement that he served in Vietnam from January 1966 to December 1966, performance reports for that period indicate that the Veteran was stationed at the Royal Air Force Station in Bentwaters, England during that period.  Furthermore, the Veteran's performance reports do not note or otherwise indicate that he was ever temporarily stationed in Vietnam.  While the Veteran is competent to describe events as they come to him through his senses, the Board finds that such descriptions are not credible in light of the objective findings in this case that do not confirm his alleged service in Vietnam.  See Layno v. Brown, 6 Vet. App. 465 (1994).

With regard to the Veteran's service in Thailand, VA determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Consideration of herbicide exposure on a presumptive basis is extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases, during the Vietnam Era, from February 28, 1961, to May 7, 1975, as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  

As noted above, the Veteran's SPRs indicate that he was stationed at the Udorn RTAFB from August 1971 to August 1972.  Service personnel records indicate that the Veteran's MOS throughout his service were general accounting and materiel facilities.  His performance reports during his time in Thailand indicate that his duties included ensuring that property received via transportation, air freight, and the post office was processed in a timely manner and inputting receipts into the central computer.  There is no evidence that the Veteran served as a security policeman, security patrol dog handler, or member of the security police squadron.  Moreover, the Veteran has not asserted that any of his duties involved perimeter security duty or otherwise placed him on or near the air base perimeter.  Accordingly, the Board finds that the evidence is against a finding that the Veteran had actual herbicide exposure during his service in Thailand.  

Accordingly, the Board finds that service connection for diabetes mellitus on a presumptive basis due to herbicide exposure, either presumed or actual, is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2013). 

Notwithstanding the foregoing presumption provisions, a Veteran may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

As noted above, private and VA treatment records indicate that the Veteran was diagnosed with diabetes mellitus.  Accordingly, the first Hickson element is satisfied.  

With respect to the second Hickson element, in-service incurrence or aggravation, there is no in-service evidence of diabetes mellitus.  His STRs are wholly silent for complaints, treatment, or diagnoses of diabetes mellitus.  The Veteran's October 1979 "39-12" examination noted that his endocrine system was normal and that his urinalysis results were negative for albumin and sugar.  In a contemporaneous report of medical history, the Veteran denied a history of albumin or sugar in his urine.  Thus, the second Hickson element not satisfied and the claim fails on this basis.

Nevertheless, for the sake of completeness, the Board will address the third Hickson element, a medical nexus.  The record contains no evidence that a competent medical professional has linked the Veteran's current diabetes mellitus to his military service, nor is there any indication that the Veteran was exposed to herbicides.  

The Board acknowledges the Veteran's assertions that his diabetes mellitus is the result of his military service.  The Veteran is competent to report sensory or observed symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge).  However, a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of complex disorders and disabilities, such as diabetes mellitus.  See 38 C.F.R. § 3.159(a)(1) (2013); Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  To the extent the Veteran asserts that his diabetes mellitus is etiologically related to service, the Board finds that he is not competent to render an etiological opinion.  As such, his assertions in this regard lack probative value. 

Lastly, the Board notes that diabetes mellitus is one of the enumerated disorders listed under 38 C.F.R. § 3.309 (2013) that are presumed to have been incurred in service if it manifested to a compensable degree within the first year following separation from active duty.  However, there is no indication that the Veteran's diabetes mellitus was manifested to a compensable degree within one year of service.  To the contrary, a June 2009 VA treatment record noted that the Veteran has had diabetes mellitus since approximately March 2004.  As there is no indication of diabetes mellitus until roughly 24 years after service, the presumptive provision of 38 C.F.R. § 3.307 (2013) is inapplicable. 

In summary, the credible evidence does not show that the Veteran was exposed to herbicides in service and the Veteran's STRs show no indication of diabetes mellitus in service.  The Veteran did not receive treatment for or a diagnosis of diabetes mellitus until many years after service and no medical professional has ever related his diabetes mellitus to his military service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for diabetes mellitus must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Pancreatitis and Hypertension

The Veteran claims that his pancreatitis and hypertension are secondary to his diabetes mellitus.  As service connection for the Veteran's diabetes mellitus has been denied, the Veteran's claims for service-connection for pancreatitis and hypertension as secondary to his diabetes mellitus must also be denied.  38 C.F.R. § 3.310(a) (2013).  

With regard to the Veteran's hypertension, the Board notes that the presumption provisions regarding herbicide in 38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. § 3.307 (2013) do not apply.  As noted above, the evidence is against a finding that the Veteran had presumptive or actual herbicide exposure.  Additionally, a note to 38 C.F.R. § 3.309(e) (2013) specifically states that the term ischemic heart disease does not include hypertension.  Accordingly, hypertension is not one of the enumerated disabilities that are presumed due to herbicide exposure under 38 C.F.R. § 3.309(e) (2013).  

Hypertension is, however, listed among diseases recognized by VA as chronic in 38 C.F.R. § 3.309(a) (2013), which are presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Nonetheless, the Board finds that the evidence is against a finding that hypertension was manifested to a compensable degree within one year of service.  Specifically, in his claim for compensation, the Veteran reported that his hypertension began in April 2004, which is approximately 24 years after his separation from service.  As there is no indication of hypertension until many years after service, the presumptive provision of 38 C.F.R. § 3.307 (2013) is inapplicable. 

With regard to direct service connection for pancreatitis and hypertension, private and VA treatment records note that the Veteran was diagnosed with pancreatitis and hypertension.  Accordingly, the first Hickson element is satisfied.  

With respect to the second Hickson element, in-service incurrence or aggravation, the Veteran's STRs are wholly silent for complaints, treatment, or diagnoses of pancreatitis and hypertension.  The Veteran's October 1979 "39-12" examination noted that his vascular system, abdomen, and viscera were normal and that his sitting blood pressure was 104/68.  In a contemporaneous report of medical history, the Veteran denied stomach, liver, or intestinal trouble, gall bladder trouble, and high or low blood pressure.  The Board acknowledges that the Veteran reported frequent or severe headaches, which can be a symptom of hypertension.  However, the October 1979 examining physician explained that the Veteran's headaches were related to eyestrain, which occurred after long periods of reading, were treated with Aspirin, and resolved with no complications or sequelae.  Thus, the second Hickson element is not satisfied and the claims fail on this basis.

Nevertheless, for the sake of completeness, the Board will address the third Hickson element, a medical nexus.  The record contains no evidence that a competent medical professional has linked the Veteran's current pancreatitis or hypertension to his military service.  Additionally, there is no evidence of hypertension or pancreatitis until many years after service.  As noted above, the evidence of record indicates that the Veteran's hypertension did not manifest until 2004.  Additionally, Social Security Administration records note that the Veteran was diagnosed with pancreatitis in January 2001.  Accordingly, there is no indication of these conditions until more than 20 years after the Veteran's separation from service.  Therefore, the Board finds that the third Hickson element is also not satisfied with regard to both pancreatitis and hypertension. 

As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for pancreatitis and hypertension, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for pancreatitis, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, is denied.


REMAND

With regard to the Veteran's claims of entitlement to service connection for a low back disability, the Board finds that there has not been substantial compliance with the Board's prior remand directives.  

The March 2012, December 2012, and December 2013 Board remands directed that the Veteran should be provided a VA examination to determine the nature and etiology of any back disability.  In rendering the requested etiological opinion, the examiner was directed to consider an August 2005 private treatment record diagnosing the Veteran with a sacroiliac joint strain.  Although the Veteran was provided a VA examination in March 2013, the examiner did not address the August 2005 diagnosis and incorrectly stated that there was no evidence of any post-service treatment or evaluation for the Veteran's back.  The examiner's statement indicates that he did not consider the August 2005 diagnosis or adequately review and consider private treatment records from Dr. Levinson, which noted that the Veteran reported pain on multiple occasions.  Accordingly, the Board finds that the VA examination report is inadequate and the claim must be remanded to obtain an adequate VA opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder VA treatment records from the VA medical center in Houston, Texas, and any associated outpatient clinic records dated from March 2014 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Obtain an addendum opinion from the March 2014 examiner.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

Following a review of the claims file, to include service and post-service treatment records, this remand, the March 2013 examination results, and the Veteran's assertions, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability, to include arthritis, is related to the Veteran's active duty, to specifically include the Veteran's in-service treatment for back pain in October 1972, March 1976, and August 1976, as well as his reports of recurrent back pain at the time of his October 1979 separation examination.  

In making this determination, the examiner must specifically consider and address the August 2005 treatment record by Dr. Levinson diagnosing the Veteran with a sacroiliac joint strain and the November 2005 and February 2006 treatment records noting the Veteran's reports of back pain.  

A complete rationale must be provided for any opinion offered.
	
3.  Finally, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


